DETAILED ACTION
Claims 1-5, 7-15, and 17-20 are presented for examination.
Claims 1, 7, and 17 are amended.
Claims 6 and 16 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/11/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 17 is objected to because of the following informalities: 
Claim 17 discloses “designating the second data packet as a non-preferred data packet”, in lines 17-18. For clarity and consistency, the examiner recommends amending the limitation to “designating the second data packet as a preferred data packet”.  
Appropriate correction is required.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 7-12, 14, 15, and 17-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 8-15, and 17-20 of U.S. Patent No. 11,190,980. 
Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the  “same invention ” as the first application or patent. Moreover, although the conflicting claims are not identical, they are not patentably distinct from each other because claims of the instant application merely broadens the scope of the claims of the Patent by eliminating the elements and their functions of the claims, and claims of this instant application are therefore and obvious variant thereof.
Instant Application 16/942331
U.S. Patent No. 11,190,980
Claim 1: A method performed by one or more components of a cellular communication system, the method comprising:
Claim 1: A method performed by one or more components of a cellular communication system that uses non-standalone (NSA) mode dual connectivity in conjunction with a Long-Term Evolution (LTE) radio access network and a New Radio (NR) radio access network, the method comprising: 
receiving application data from one or more applications; 
receiving application data from one or more applications; 
packetizing the application data to create data packets; 
packetizing the application data to create data packets; 
associating one or more packet tags with each of the data packets, the one or more packet tags including at least one of an application identifier and a customer identifier; 
associating one or more packet tags with a data packet of the data packets, the one or more packet tags including at least one of an application identifier or a customer identifier; 
by a Packet Data Convergence Protocol (PDCP) layer of the one or more components, receiving a first data packet and a first packet tag associated with the first data packet; 
by a Packet Data Convergence Protocol (PDCP) layer of the one or more components, receiving a first data packet and a first packet tag associated with the first data packet; 
by the PDCP layer based at least in part on the first packet tag, designating the first data packet as a non-preferred data packet and storing the first data packet in a first transmission queue; 
by the PDCP layer based at least in part on the first packet tag, determining to transmit the first data packet using the LTE radio access network and storing the first data packet in a first transmission queue that is associated with the LTE radio access network; 
by the PDCP layer, receiving a second data packet and a second packet tag associated with the second data packet; 
by the PDCP layer, receiving a second data packet and a second packet tag associated with the second data packet;
by the PDCP layer based at least in part on the second packet tag, designating the second data packet as a preferred data packet and storing the second data packet in a second transmission queue;
by the PDCP layer based at least in part on the second packet tag, determining to transmit the second data packet using the NR radio access network and storing the second data packet in a second transmission queue that is associated with the NR radio access network;
discarding the first data packet from the first transmission queue after the first data packet has been in the first transmission queue for longer than a timeout period without being transmitted; retaining the second data packet in the second transmission queue after the second data packet has been in the second transmission queue for longer than the timeout period without being transmitted;
NA
transmitting the second data packet using a radio access network, receiving a third data packet and a third packet tag associated with the third data packet; based at least in part on the third packet tag, determining to transmit the third data packet using a Long-Term Evolution (LTE) radio access network; receiving a fourth data packet and a fourth packet tag associated with the fourth data packet; and based at least in part on the fourth packet tag, determining to transmit the fourth data packet using a New Radio (NR) radio access network.
obtaining the first data packet from the first transmission queue and transmitting the first data packet using the LTE radio access network; and obtaining the second data packet from the second transmission queue and transmitting the second data packet using the NR radio access network.
Claim 2: The method of claim 1, wherein the one or more components are of a mobile communication device.
Claim 2: The method of claim 1, wherein the one or more components are of a mobile communication device.
Claim 3: The method of claim 1, wherein the PDCP layer is of a cellular base station of the cellular communication system.
Claim 3: The method of claim 1, wherein the PDCP layer is of a cellular base station of the cellular communication system.
Claim 4: The method of claim 1, further comprising, by the PDCP layer: storing the first data packet in a common packet queue prior to storing the first data packet in the first transmission queue; and storing the second data packet in the common packet queue prior to storing the second data packet in the second transmission queue.
Claim 4: The method of claim 1, further comprising, by the PDCP layer: storing the first data packet in a common packet queue prior to determining to transmit the first data packet using the LTE radio access network; and storing the second data packet in the common packet queue prior to determining to transmit the second data packet using the NR radio access network.


Claims 7-12, 14, 15, and 17-20 discloses similar limitations as claims 8-15, and 17-20 of the patent and are therefore rejected for the same reason as indicated above.

Allowable Subject Matter
Claims 1-5, 7-15, and 17-20 would be allowable if rewritten or amended to overcome the rejection(s) under Nonstatutory Double Patenting, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shah et al., U.S, Publication No. 2019/0045421 discloses system 500 that operates in conjunction with the as Long Term Evolution (LTE) system standards and the Fifth Generation (5G) or New Radio (NR) system standards.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACKIE ZUNIGA ABAD/           Primary Examiner, Art Unit 2469